NUMBER 13-12-00094-CR

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                          IN RE: ANTHONY ALLEN HAYES


                       On Petition for Writ of Habeas Corpus.


                             MEMORANDUM OPINION

              Before Justices Rodriguez, Benavides, and Perkes
                      Memorandum Opinion Per Curiam1

       Relator, Anthony Allen Hayes, filed a petition for writ of habeas corpus on

February 3, 2012, through which he seeks to compel the trial court to release him from

allegedly illegal confinement in an extradition case. See Tex. Code Crim. Proc. Ann.

art. 51.13 (West 2006) (containing the Uniform Criminal Extradition Act). The Court

requested and received a response to the petition from the State of Texas, acting by




       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
and through the District Attorney for Kleberg and Kenedy Counties. We dismiss the

petition for writ of habeas corpus for lack of jurisdiction as stated herein.

       A relator is not entitled to habeas corpus relief unless he was deprived of his

liberty without due process of law or if the judgment ordering him confined is void. See

In re Alexander, 243 S.W.3d 822, 824 (Tex. App.—San Antonio 2007, orig. proceeding).

The purpose of a habeas corpus proceeding is not to determine the ultimate guilt or

innocence of the relator, but to ascertain if the relator has been unlawfully confined. Ex

parte Gordon, 584 S.W.2d 686, 688 (Tex. 1979); Alexander, 243 S.W.3d at 827.

       This Court's original jurisdiction to grant habeas corpus relief derives from section

22.221(d) of the Texas Government Code, which provides, in relevant part:

       Concurrently with the supreme court, the court of appeals of a court of
       appeals district in which a person is restrained in his liberty, or a justice of
       the court of appeals, may issue a writ of habeas corpus when it appears
       that the restraint of liberty is by virtue of an order, process, or commitment
       issued by a court or judge because of the violation of an order, judgment,
       or decree previously made, rendered, or entered by the court or judge in a
       civil case.

TEX. GOV'T CODE ANN. § 22.221(d) (West 2004).             Thus, this Court has no original

habeas corpus jurisdiction in criminal law matters. See id.; Ex parte Price, 228 S.W.3d
885, 886 (Tex. App.—Waco 2007, no pet.); Chavez v. State, 132 S.W.3d 509, 510 (Tex.

App.—Houston [1st Dist.] 2004, no pet.); Watson v. State, 96 S.W.3d 497, 500 (Tex.

App.—Amarillo 2002, pet. ref'd); Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—

San Antonio 1999, no pet.); Ex parte Hawkins, 885 S.W.2d 586, 588 (Tex. App.—El

Paso 1994, no pet.); see also In re Walker, Nos. 05-11-01612-CV, 05-11-01613-CV &

05-11-01614-CV, 2011 Tex. App. LEXIS 9513, at *1 (Tex. App.—Dallas Dec. 6, 2011,

orig. proceeding) (mem. op.). In such cases, our jurisdiction is appellate only. See



                                              2
Dodson, 988 S.W.2d at 835. In criminal matters, the courts authorized to issue writs of

habeas corpus are the Texas Court of Criminal Appeals, the district courts, and the

county courts. See TEX. CODE CRIM. PROC. ANN. art. 11.05 (West 2005). In extradition

matters, an application for writ of habeas corpus is both authorized and delineated by

statute. See id. art. 51.13 § 10 (West 2006).

       The Court, having examined and fully considered the petition for writ of habeas

corpus, the response, and the applicable law, is of the opinion that we are without

jurisdiction to consider his application. Therefore, we dismiss this petition for writ of

habeas for lack of jurisdiction without reference to the merits.


                                                                    PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
9th day of February, 2012.




                                             3